 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   RAYQUAN RAY BROWN, et al.,                         Case No. 1:19-cv-00465-AWI-SAB

 8                  Plaintiffs,                         ORDER GRANTING PLAINTIFF
                                                        RAYQUAN BROWN’S APPLICATION TO
 9           v.                                         PROCEED IN FORMA PAUPERIS

10   THE CITY OF CLOVIS, et al.,                        (ECF No. 2)

11                  Defendants.

12

13          Rayquan Ray Brown and Lafrance Ray Brown (“Plaintiffs”), proceeding pro se, filed this

14 civil rights action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) On April 10, 2019, Plaintiff

15 Rayquan Brown filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

16 (ECF No. 2.) Upon review of the docket in this action, the Court has discovered that Rayquan

17 Brown’s application to proceed in forma pauperis was not addressed.

18          Having reviewed Plaintiff Rayquan Brown’s application to proceed in forma pauperis,

19 the Court finds that it demonstrates entitlement to proceed without prepayment of fees.
20 Notwithstanding this order, the Court does not direct that service be undertaken at this time.

21          Accordingly, the Court GRANTS Plaintiff Rayquan Brown’s motion to proceed in forma

22 pauperis.

23
     IT IS SO ORDERED.
24

25 Dated:      August 27, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
